Citation Nr: 0020814	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a bilateral knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a crush injury of the right middle finger with 
scar.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran's original claim of entitlement to service 
connection for a bilateral knee condition was before the 
Board in January 1977 at which time it was remanded for 
further development.  In June 1977, following a VA 
examination the claim was denied by the Board.

Service connection was originally established for a tender, 
painful scar of the right middle finger in October 1976.  An 
initial 10 percent evaluation was assigned.  In September 
1977 the RO reduced the evaluation to zero percent.  The 
veteran's September 1997 claim for an increased rating was 
initially denied, however in August 1999, during the pendency 
of this appeal, the RO re-assigned the 10 percent and 
declined to refer the case for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321.

Pursuant to the veteran's request, a hearing was scheduled 
before a member of the Board of Veteran's Appeals Travel 
Board in October 1999.  The veteran failed to report, and 
there is nothing in the record indicating that the veteran 
was not provided with proper notice of the hearing or that he 
had requested a postponement.  As such, the Board will 
consider the veteran's claim based on the current evidence of 
record, as allowed by applicable VA regulation.  See 
38 C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1.  In June 1977 the Board denied service connection for a 
bilateral knee disability, the veteran was properly notified 
of that determination, and no appeal was taken therefrom.

2.  The evidence submitted since the June 1977 Board denial 
includes service medical records which show treatment for 
complaints of bilateral knee pain during active duty.  This 
evidence must be considered to fairly decide the veteran's 
claim of entitlement to service connection for a bilateral 
knee disability.

3.  The record contains no competent evidence showing that 
the veteran has a bilateral knee disorder which is causally 
related to any incident of service

4.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a crush injury of the 
right middle finger with scar has been obtained.

5.  The residuals of a crush injury of the right middle 
finger are manifested by a scar which is tender and painful 
on objective observation.  There is no evidence of ankylosis.

6.  There is no evidence of exceptional or unusual 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, which render the 
schedular rating criteria inapplicable to the residuals of a 
crush injury of the veteran's right middle finger with scar.


CONCLUSIONS OF LAW

1.  The June 1977 Board decision which denied entitlement to 
service connection for a bilateral knee disability is final.  
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 19.153 (1976) 
(currently 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1999)).

2.  Evidence submitted since the June 1977 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a bilateral knee 
disability is new and material, and the claim is successfully 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).
3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a bilateral knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a crush injury of the right middle finger 
with scar have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a bilateral knee disability

Pertinent Law and Regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc);  see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).


Analysis

The veteran filed his original claim for service connection 
for a bilateral knee disability at the time of his separation 
from active duty in July 1976 and it was denied by the Board 
in June 1977.  At that time the only medical evidence 
available for review was a March 1977 VA examination and 
cursory service medical records.  The Board denied the claim 
and the veteran did not appeal that decision and it therefore 
became final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. 
§ 19.153 (1976) (currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1999)).

In this case, the evidence added to the record since the June 
1977 Board denial includes clinical notes from the veteran's 
service medical records which document complaints of, and 
treatment for, bilateral knee pain.  This information bears 
directly and substantially upon specific matters under 
consideration.  The Board finds that this information is 
"new" since it was not available for review in June 1977, 
and is "material" since it bears directly on matters which 
were the bases of the prior denial of service connection.  
The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds evidence added to the record is 
"new and material" to the veteran's claim, the claim is 
reopened.  38 C.F.R. § 3.156 (1999).

In light of the finding above, the Board must determine 
whether a well-grounded claim has been submitted and, if so, 
whether VA has met its duty to assist in the development of 
the claim prior to a de novo review on the merits of the 
claim.  See Elkins, 12 Vet. App. at 218-219; Winters 12 Vet. 
App. at 206-207.


Well-groundedness

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  


Factual Background

The veteran's service entrance examination was negative for 
any complaints or findings regarding his knees.  Service 
medical records show complaints of a 8 month history of 
bilateral knee pain in June 1976.  The veteran did not recall 
any trauma.  Some laxity in the left knee on range of motion 
testing with intermittent crepitus was noted.  The 
examination was negative for heat or swelling and range of 
motion was performed without discomfort.  The right knee 
appeared within normal limits.  Two days later similar 
complaints and findings regarding the left knee were noted.  
The impression was medial laxity, left knee.  The veteran 
received a sick slip for "knee trouble."

The veteran's separation examination was negative for any 
complaints or findings regarding his knees.  

The veteran underwent a VA examination in September 1976.  
The veteran complained that his knees got tired and ached and 
that they bothered him when he stood too much.  The veteran 
did not recall any injury.  Physical examination of the knees 
revealed them to be equally sized, with no fluid and no 
evidence of swelling.  The patellae were not abnormally 
movable.  There was no evidence of ligamentous damage.  The 
knee joints were nontender.  The veteran could squat on his 
heels with ease.  Range of motion on flexion was at least 140 
degrees bilaterally without crepitus.  There were no physical 
findings of abnormalities.  Knee x-rays were normal.  The 
relevant diagnosis was no disease of the knee found at this 
examination.

The veteran was afforded a VA orthopedic examination in March 
1977.  Complaints of occasional pain, not severe, were noted 
and the veteran reported no known injury.  Examination 
revealed normal posture and gait.  The knees appeared normal 
with normal soft tissues and no swelling.  Stability was good 
and range of motion was normal, from 0 to 145 degrees without 
crepitus or tenderness.  X-ray studies of the knees were 
normal.  The examiner's conclusion was normal knees.


Analysis

The evidence herein is insufficient to establish a well-
grounded claim as there is no competent medical evidence that 
the veteran has a bilateral knee disability which is related 
to active military service.  Although complaints are noted at 
the end of the veteran's period of active duty, the medical 
evidence indicates that any objective signs of injury or 
disease had resolved soon thereafter.  In this regard the 
Board notes that the September 1976 and March 1977 VA 
examinations were completely normal.  

Furthermore, there is no competent medical evidence of a 
current bilateral knee disability.  In fact, the only 
evidence of any kind of a current disability is the veteran's 
statement in the November 1998 notice of disagreement that 
his knee hurt during service and was now getting worse.  
Although the veteran contends that the complaints during 
service are related to the complaints he currently has, as a 
layperson without demonstrated medical expertise, he is not 
competent to supply a medical nexus between any currently-
shown knee disability and active duty.  Generally, lay 
persons ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The record does not contain any other 
medical evidence tending to show either a currently bilateral 
knee disability or a nexus between the inservice complaints 
and the present bilateral knee disability the veteran 
contends he has.

The veteran's claim for entitlement to service connection for 
a bilateral knee is therefore not well grounded and will be 
denied.


Entitlement to an evaluation in excess of 10 percent for 
residuals of a crush injury of the right middle finger with 
scar

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).


Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

The record reflects that the RO evaluated the residuals of 
the right middle finger crush injury under the rating 
criteria for middle finger, ankylosis of.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5226 (1999).  There is no actual 
evidence of record of or allegation of ankylosis.  However, 
since a higher evaluation under the applicable scar codes 
requires that they produce limitation of function of the body 
part which they affect, consideration must be given to the 
evaluation of loss of motion of the middle finger.  Other 
than the 10 percent assigned for ankylosis, there is no 
higher schedular evaluation for limitation of motion of the 
middle finger.  

The veteran's disabilities may be rated under the criteria 
applicable to superficial scars which are tender on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  Under the pertinent provision, superficial scars 
that are tender and painful on objective demonstration 
warrant a 10 percent rating.  The 10 percent rating will be 
assigned when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (1999).  In addition, 
superficial scars which are poorly nourished with repeated 
ulceration also warrant a 10 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (1999).

The current evaluation represents the maximum evaluation 
under the relevant criteria.  Under 38 C.F.R. § 3.321(b)(1), 
in exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is 
authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  Where a case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards, an extraschedular 
evaluation may be appropriate.  38 C.F.R. § 3.321(b)(1) 
(1999).

Factual Background

Review of the record shows that the veteran was treated in 
April 1976 when a truck door crushed his right middle finger.  
The diagnosis was tuft fracture of the distal 3rd digit with 
laceration of the tip.  

A VA examination report dated in September 1976 showed that 
the veteran reported smashing the tip of his right middle 
finger in the hatch of an armored personnel carrier in April 
1976.  He claimed a tiny piece of the finger tip came off.  
The veteran complained of a stinging sensation.  Examination 
for the right hand revealed a tiny scar on the tip of the 
right middle finger without nail deformity.  The scar was 
tender when pushed with an instrument, but otherwise 
asymptomatic.  Tendon function was observed to be normal and 
actual partial amputation was not evident.  Any tissue loss 
was probably due to partial sloughing of the central portion 
of the laceration and would probably fill out more in time.  
X-ray studies of the finger showed no evidence of fracture, 
dislocation, bone or joint abnormality.  The diagnoses were 
scar, right middle fingertip; and no residual of fracture, 
right middle finger.

The veteran was afforded a special VA examination in 
September 1977.  He reported that he occasionally got a 
sudden little pain in the tip of the finger and that if he 
tapped the end it was more tender than the other fingers.  
Physical examination revealed a minimal scar of the tip of 
the right middle finger with a slight flattening noted when 
compared with the other fingers.  There was no evidence of 
any loss of palmar finger skin surface and there was no 
scarring over the tactile portion of the finger.  There was 
no evidence of underlying tendon damage.  The x-rays from the 
previous examination were reviewed and revealed no evidence 
of bony injury.  The diagnosis was scar middle finger.

The veteran was afforded another VA examination in July 1999.  
He complained of pain when the finger was tapped, or at other 
times for unknown reasons.  Physical examination showed a 1 
centimeter (cm.) scar going from the nail to the palmar 
portion to the finger with a 1 cm. half circle scar branching 
off of the middle of the scar on the right tip of the middle 
of the finger.  The veteran pulled away in pain due to 
tenderness to palpation of the circumference of the tip of 
the finger.  There were no adhesions and the texture of the 
tip of the finger was firm.  It was noted that the scar 
prevented proper growth of the fingernail and the scar was 
slightly depressed.  The extent of the underlying tissue loss 
was 1 percent and there was no inflammation, edema, or keloid 
formation.  The scar was white in color.  The veteran stated 
that he could not type or write as much as he used to due to 
the resulting shooting pain to the finger.  Photographs of 
the scar are of record.  An x-ray study showed defective 
distal tuft due to an old avulsion fracture, otherwise 
negative report.  The diagnosis was residuals, crush injury, 
third middle finger with scar, deformity and pain.


Analysis

In the present case, the Board agrees that the present 10 
percent evaluation reflects the veteran's disability 
attributable to the residuals of the right middle finger 
crush injury with scar.  There was objective evidence of pain 
at the most recent VA examination as the veteran pulled away 
in pain as the examiner palpated the scar.  As previously 
stated, 10 percent is the maximum available evaluation under 
Diagnostic Code 7804.  With regards to other possible 
Diagnostic Codes, there is no evidence that the veteran's 
scar on his right middle finger is poorly nourished with 
repeated ulceration, as such 38 C.F.R. § 4.118 Diagnostic 
Code 7803 is not for application.

The Board has also considered the assignment of a separate 
evaluation for any musculoskeletal residuals of the crush 
injury under Diagnostic Code 5226 governing compensation for 
a middle finger disability, however the veteran has never 
contended, and the evidence does not show that his left 
middle finger is ankylosed.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226.  Moreover, there is no higher evaluation for 
limitation of function even with ankylosis.  

In light of the fact that the veteran is currently assigned 
the maximum schedular evaluation under the appropriate 
schedular criteria, the RO considered the matter and declined 
to refer it for consideration of an extraschedular 
evaluation.  The Board has also considered whether referral 
for approval of an extraschedular rating is warranted.  In 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1999).  
However there is no evidence in the record of any 
interference with employment or any period of 
hospitalization.  Therefore, based on the record the Board 
finds that the veteran's left middle finger injury does not 
present an exceptional or unusual disability picture that 
would render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no other provision upon which to assign 
a higher rating.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a bilateral 
knee disability, the appeal is reopened.

A well-grounded claim not having been submitted, entitlement 
to service connection for a bilateral knee disability is 
denied.


Entitlement to an evaluation in excess of 10 percent for 
residuals of a crush injury to the right middle finger is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

